Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 1 of 19 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  HOLOGIC, INC., a Delaware corporation; and
  CYTYC SURGICAL PRODUCTS, LLC, a
  Massachusetts limited liability company,

                            Plaintiffs,
                     v.                                        Civil Action No. _______________

  MINERVA SURGICAL, INC., a Delaware                           JURY TRIAL DEMANDED
  corporation,

                            Defendant.

                            COMPLAINT FOR PATENT INFRINGEMENT

             For its Complaint against Minerva Surgical, Inc. (“Defendant” or “Minerva”), Plaintiffs

Hologic, Inc. (“Hologic”), and Cytyc Surgical Products, LLC (“Cytyc”; collectively “Plaintiffs”)

by its attorneys, allege as follows:

                                      NATURE OF THE ACTION

             1.     In this action, Plaintiffs Hologic and Cytyc allege that Defendant willfully

infringed U.S. Patent No. 9,095,348 (“the ’348 Patent” or “the Patent-in-Suit”) and that it

concealed its commercialization of its infringing product from Plaintiffs and the Court to avoid

being held accountable for its unlawful activity.

                                                PARTIES

             2.     Plaintiff Hologic is a corporation organized and existing under the laws of the

State of Delaware with a principal place of business at 250 Campus Drive, Marlborough,

Massachusetts, 01752. Hologic is a leader in women’s health care including diagnostics,

screening, and imaging, as well as medical intervention and treatment. Hologic is the owner by

assignment of the ’348 Patent




26746783.1                                           1
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 2 of 19 PageID #: 2




             3.   Plaintiff Cytyc is a limited liability company organized and existing under the

laws of the Commonwealth of Massachusetts with a principal place of business at 250 Campus

Drive, Marlborough, Massachusetts, 01752. Cytyc is a leader in designing, developing, and

selling medical devices for the treatment of excessive or abnormal endometrial bleeding. Cytyc

is a wholly-owned subsidiary of Hologic.

             4.   On information and belief, Defendant Minerva is a corporation organized and

existing under the laws of the State of Delaware with a principal place of business at 4255

Burton Drive, Santa Clara, CA 95054.

                                   JURISDICTION AND VENUE

             5.   This action arises under the Patent Laws of the United States, Title 35 of the

United States Code.

             6.   This Court has subject matter jurisdiction over the causes of action asserted herein

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

             7.   This Court has personal jurisdiction over the Defendant. On information and

belief, Defendant has had systematic and continuous contacts with this District, regularly

transacts business within this District, and regularly avails itself of the benefits of this District.

On information and belief, Defendant, directly or through intermediaries (including sales agents

and others), uses, offers for sale, sells, imports and/or distributes to others for such purposes,

endometrial ablation products for the treatment of abnormal uterine bleeding, in the United

States and this District.

             8.   Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(c) as, among other

reasons, Defendant is subject to personal jurisdiction in this District and a substantial part of the

events giving rise to the claims occurred in this District.




26746783.1                                         2
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 3 of 19 PageID #: 3




                                            BACKGROUND

             A.    Overview Of Endometrial Ablation

             9.    The ’348 Patent relates to the treatment of “menorrhagia,” i.e., menstrual bleeding

that is abnormally heavy in amount or duration. One treatment for this condition is a

transcervical surgical technique, known as endometrial ablation, in which the lining of the uterus

is destroyed to prevent further bleeding, such as by using heat, sub-zero temperatures, or

electrical energy. In the early-1990s, physicians used “first generation” endometrial ablation

instruments such as an electrified metal ball (a “roller ball”) or wire loop to burn away the

endometrial lining of the uterus. These techniques were effective but lengthy, often taking 30 to

50 minutes, because the physician had to move the instrument carefully over the entire inner

surface of the uterus to ensure complete removal of the endometrial lining, bit-by-bit. They also

presented serious risks to the patient, e.g., electrocution of nearby organs. Further risks were

presented by the need to distend (inflate) the uterus with a potentially toxic fluid, requiring

control of the fluid pressure to avoid forcing fluid into the bloodstream via the vessels in the

uterine wall (known as intravasation) or into the abdominal cavity via the fallopian tubes.

             B.    The NovaSure System Modernized Endometrial Ablation

             10.   In the late-1990s, while at Cytyc’s predecessor-in-interest, Novacept, Inc.

(“Novacept”), Mr. Csaba Truckai co-invented the NovaSure system, as a significant

improvement over prior menorrhagia treatment techniques Mr. Truckai served as Novacept’s

VP of R&D and as its President. The NovaSure system, an embodiment of the ’348 Patent,

revolutionized endometrial ablation, making it safer and more effective than the previous roller

ball or wire loop standards.

             11.   The NovaSure device’s applicator treats the entire uterus simultaneously by

conforming to its shape. The handpiece of the NovaSure system is pictured below:


26746783.1                                          3
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 4 of 19 PageID #: 4




The NovaSure device ablates the endometrial lining throughout the cavity in two minutes or less,

15 to 25 times faster than first generation techniques. It allowed the procedure to be performed

in a physician’s office, which is generally less expensive, less time consuming, more

comfortable, and more convenient for the patient.

             12.   The NovaSure system has become the leading endometrial ablation system,

having been used in the treatment of over three million patients.

             C.    The Patent-In-Suit

             13.   On August 4, 2015, the USPTO duly and legally issued the ’348 Patent, entitled

“Moisture Transport System for Contact Electrocoagulation” to Mr. Truckai, Russel M.

Sampson, Stephanie Squarcia, Alfonso L. Ramirez, and Estela Hilario as inventors. A true and

correct copy of the ’348 Patent is attached as Exhibit A. Hologic is the assignee and lawful

owner of all right, title, and interest in and to the ’348 Patent.

             14.   The patented technology of the ’348 Patent relates to systems for ablating the

endometrial lining of uterine tissue to treat abnormal uterine bleeding.

             15.   The ’348 Patent discloses and claims an endometrial ablation device generally

comprising an elongate member, an applicator head coupled to the distal portion of the elongate



26746783.1                                          4
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 5 of 19 PageID #: 5




member, a handle coupled to the proximal portion (the portion closest to the physician user) of

the elongate member, a deflecting mechanism within the applicator head, and an indicator

mechanism. The deflecting mechanism is housed within the applicator head and, when actuated,

causes the applicator head to expand and conform to the shape of the uterus. When the

applicator head is deployed, the indicator mechanism indicates a dimension of the uterus.

             D.    Hologic Paid $325 Million To Buy Novacept And Its Patented Technology

             16.   In August 1998, Mr. Truckai executed a broad assignment to Novacept regarding

U.S. Application No. 09/103,072, the application to which the ’348 Patent claims priority.

Mr. Truckai attested that he and other named inventors “invented certain new and useful

improvements as described and set forth in the below-identified application for United States

Letters Patent.” For good and valuable consideration, he assigned all right, title, and interest in

and to the inventions and the application, and any patents which may be granted based on that

application, including continuations in whole or in part, among other things. Thus, Mr. Truckai

assigned to Novacept his entire interest in the application that issued as the ’348 Patent.

             17.   In 2004, Mr. Truckai sold Novacept to Cytyc for $325 million dollars. Novacept

was a one-product company whose principal business was the design, development,

manufacture, marketing, and sale of the NovaSure system. Novacept assigned its intellectual

property to Cytyc consistent with Mr. Truckai’s earlier assignments. Specifically, the parties

acknowledged that subsequent patent prosecution would continue when Novacept assigned to

Cytyc rights in any patent and patent applications, including any continuations, whether or not

patented or reduced to practice. As part of the 2004 transaction, Cytyc acquired all right, title,

and interest in the Novacept patent portfolio, and the inventors retained no rights to practice the

technology that they sold.




26746783.1                                        5
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 6 of 19 PageID #: 6




             18.   In 2007, Hologic acquired Cytyc. The post-merger Hologic became the world’s

largest manufacturer of medical products directed to women.

             E.    Hologic’s Subsequent Development And Investment In NovaSure

             19.   Hologic invested heavily in making NovaSure endometrial ablation the leading

treatment for menorrhagia. Hologic invested millions of dollars and tens of thousands of hours

in further research and development, clinical studies on safety and efficacy, and educational and

training programs for physicians, subsequent to the Novacept acquisition.

             20.   Hologic undertook substantial clinical work to provide additional clinical data on

the safety and efficacy of the NovaSure product. Hologic has continued to invest millions of

dollars in clinical trials and research establishing the superior efficacy of NovaSure endometrial

ablation over previous modes of treatment. Today, NovaSure endometrial ablation is the

strongest brand in endometrial ablation—it is the most widely used and most reliable treatment

option available for endometrial ablation.

             F.    Mr. Truckai Founded Minerva To Compete Directly With Hologic’s
                   NovaSure System With An Infringing Product

             21.   In 2008, Mr. Truckai formed Minerva, to create the Minerva Endometrial

Ablation System (“EAS”) to compete directly against the NovaSure system. Minerva has

consistently held out Mr. Truckai as its founder.

             22.   Mr. Truckai developed the Minerva device. His design of the Minerva device

was heavily influenced by his prior work on the patented NovaSure system, the very technology

he had sold to Cytyc, and ultimately infringed patent rights transferred as part of that sale,

including the ’348 Patent.

             23.   Mr. Truckai was involved in virtually every aspect of the research, development,

testing, clinical testing, and regulatory approval of Minerva’s product. For example, he



26746783.1                                          6
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 7 of 19 PageID #: 7




facilitated testing by soliciting feedback from physicians and also directed engineers

manufacturing the product. He provided specifications for the physical dimensions of the

Plasma Formation Array (“PFA”), the portion of the device that expands in a woman’s uterus

like the NovaSure system. He revised the product’s Software Requirements. He boasted that he

was involved with every single product-specification document for the Minerva device.

             24.   Mr. Truckai helped prepare Minerva’s application for an investigational device

exemption (IDE) from the FDA, represented Minerva during meetings with the FDA, provided

input on Minerva’s communications with the FDA, and provided input on patient selection for

clinical trials.

             25.   Mr. Truckai served as Minerva’s President and CEO at its founding, giving

general direction to the company, putting a management team in place, raising capital, setting the

strategic direction of the company, managing the company, and executing the company plan.

According to Mr. Truckai, all of his job responsibilities were related to the Minerva EAS.

             26.   On information and belief, from 2008 and at least through 2019, Mr. Truckai also

served on Minerva’s Board of Directors where he assessed the direction of Minerva’s business

and owed Minerva a fiduciary duty. As a member of the Board, Mr. Truckai had input regarding

all aspects of Minerva’s business. On information and belief, Mr. Truckai owns Minerva stock.

             G.    The Minerva Endometrial Ablation System (“EAS”)

             27.   The Minerva EAS has two main components: a disposable handpiece and a radio

frequency (RF) Controller:




26746783.1                                         7
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 8 of 19 PageID #: 8




The distal end of the disposable handpiece consists of a PFA, which includes an expandable

metal frame covered by a silicone membrane. The proximal end of the disposable handpiece

includes a pivot-grip handle, which expands the metal frame to deploy the PFA, and a PFA

Width Indicator, which indicates the expanded width of the PFA.

             28.   The PFA Width Indicator is pictured below:




26746783.1                                        8
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 9 of 19 PageID #: 9




The width of the expanded PFA reflects a dimension of the uterus, because the width of the

Plasma Formation Array is limited by the width of the uterine cavity into which it is deployed.

In other words, because the uterus presses against the PFA, the width of the PFA is a proxy for

the width of the uterus.

             26.   The commercialized disposable handpiece includes a Red Area, a Green Area,

and three rows of dots on the PFA Width Indicator—which Minerva calls “Width Indicator

Graduations”:




26746783.1                                        9
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 10 of 19 PageID #: 10




The width indicator on Minerva’s EAS handpiece indicates when a patient’s uterus is smaller

than 2.5 cm. The Green Area indicates to physicians that the patient has a uterine width of at

least 2.5 cm—and the Red Area indicates that the patient has a uterine width less than 2.5 cm—

because Minerva’s clinical data excludes women with uteri that are smaller than 2.5 cm. The

rows of dots were added as a result of feedback from physicians. The dot scale on the width

indicator indicates that the patient has a uterine width of approximately 3, 4, or 5 cm via the

respective rows of 3, 4, and 5 dots.

             H.    The Prior Lawsuit And Trial

             26.   Hologic and Cytyc filed a complaint in this Court against Minerva in November

2015 for infringement of multiple patents including the ’348 Patent (the “First Action”).



26746783.1                                        10
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 11 of 19 PageID #: 11




             29.   Before trial, this Court ruled on summary judgment that Minerva’s EAS product

infringed the ’348 Patent and that no reasonable juror could find that Minerva did not infringe.

             30.   The Court also rejected all of Minerva’s invalidity defenses on summary

judgment, finding that a jury trial on those defenses was unnecessary because no reasonable

person could find for Minerva.

             31.   The Court also found that Minerva was barred from challenging validity due to

assignor estoppel.

             32.   Following a July 2018 jury trial, the jury awarded lost profits and reasonable

royalty damages to Hologic and Cytyc for Minerva’s infringement of the ’348 Patent.

             33.   The Court rejected Minerva’s post-trial motions and entered judgment on June 3,

2019 against Minerva in the amount of $6,687,505.31.

             34.   A Panel of the Federal Circuit Court of Appeals rejected Minerva’s appeal of the

infringement and validity determinations relating to the ’348 Patent and affirmed the judgment.

             I.    The Accused “New Pivot” Product

             35.   Unbeknownst to Hologic, Cytyc, and the Court at the time of the July 2018 trial,

Minerva had been commercializing a modified hand piece since at least June 28, 2018 that

Minerva had claimed did not infringe the ’348 Patent. Minerva concealed its commercialization

of that design to avoid having it adjudicated in the First Action.

             36.   The modified design was conceived by Minerva in 2016, after Minerva had been

sued by Hologic and Cytyc in the First Action. Minerva developed prototypes of an EAS hand

piece that incorporated one design change but was otherwise identical to the then-accused EAS

hand piece. Throughout the First Action and through the July 2018 trial, Minerva maintained

that this design change was merely a proposed change embodied in a prototype and not finalized

into a commercial product.


26746783.1                                          11
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 12 of 19 PageID #: 12




             37.   The design change was made to the proximal and distal grips of the hand piece.

Minerva’s patent counsel referred to its proposed new handle as having a “New Pivot.” This was

indicated in writing on a piece of tape stuck to the device as shown below:




             38.   As the proximal and distal grips in Minerva’s “New Pivot” handle are squeezed

together, they slide toward one another, engaging two springs inside the proximal grip. The

proximal and distal grips have an attachment point at a crescent-shaped plastic tab that receives

the distal grip. When the grips are squeezed together, the top portions of the proximal and distal

grips hinge or rotate towards one another at the plastic tab on the bottom of the distal grip.

             J.    Infringement Of The ’348 Patent By The Accused “New Pivot” Product

             39.   In the First Action, it was found that Minerva’s EAS satisfies all the elements of

claim 1 of the ’348 Patent and that it therefore infringed that claim. As discussed, Minerva’s

New Pivot device differs from the Minerva EAS in only one respect: the New Pivot handle.


26746783.1                                          12
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 13 of 19 PageID #: 13




Accordingly, Minerva is collaterally estopped from denying that the New Pivot device satisfies

all the elements of claim 1 except for the requirement that the handles be “pivotally attached to

one another at a pivot point.”

             40.   The Minerva New Pivot device satisfies all the elements of at least claim 1 of the

’348 Patent for the same reasons as Minerva’s EAS device as found in the First Action.

             41.   Claim 1 of the ’348 Patent requires in relevant part “a handle coupled to the

proximal portion of the elongate member, wherein the handle comprises a frame, a proximal

grip and a distal grip pivotally attached to one another at a pivot point.” (emphasis added).

Minerva’s prototype New Pivot handle includes a proximal grip and a distal grip that are

pivotally attached to one another at a pivot point. As alleged above, the proximal and distal grips

have an attachment point at a crescent-shaped plastic tab that receives the distal grip. The

proximal and distal grips slide and then hinge or rotate towards one another along the plastic tab

on the bottom of the distal grip. The grips are, therefore, allowed to slide and pivot relative to

each other. The prototype with the New Pivot adds sliding motion, but the grips still have a

pivot point and the pivot point is also the feature that keeps the grips attached to each other. On

information and belief, Minerva’s commercial New Pivot design operates in the same manner.

In sum, despite the design change discussed above, the commercial New Pivot device infringed

at least claim 1 of the ’348 Patent.

             42.   Minerva’s New Pivot prototype also infringes at least claim 1 of the ’348 Patent

under the doctrine of equivalents. Specifically, any difference between the claimed “proximal

grip and a distal grip pivotally attached to one another at a pivot point” and Minerva’s New Pivot

handle in which the proximal grip and distal grip are attached at a tab and pivot at that tab, is

insubstantial. Minerva’s New Pivot design performs substantially the same function (expanding




26746783.1                                          13
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 14 of 19 PageID #: 14




and contracting the applicator head) in substantially the same way (squeezing together and

releasing a handle comprised of two attached grips that rotate relative to one another), leading to

substantially the same result (the expansion and contraction of the applicator head). The

prototype was even labeled by Minerva’s patent counsel as the “New Pivot.”

             43.   In the First Action, Minerva argued that the New Pivot prototype was a non-

infringing alternative to its then-accused EAS device, and it argued on summary judgment that

prosecution history estoppel precluded Hologic and Cytyc from asserting that the New Pivot was

infringing. The district court rejected Minerva’s argument and Minerva did not appeal. Minerva

is, therefore, collaterally estopped from arguing that the doctrine of equivalents is precluded.

             K.    Minerva’s Concealment Of Its Commercialization Of The New Pivot Design
                   And Its Willful Infringement

             44.   Minerva concealed its commercialization of the New Pivot product so that it

would not be adjudged to infringe in the First Action. Indeed, despite ongoing obligations to

Plaintiffs and the Court that it supplement its discovery in the First Action, Minerva concealed

the fact that it intended to, and then actually did, commercialize its New Pivot design before the

July 2018 trial. Minerva’s concealment was not passive, as Hologic asked for supplemental

discovery about Minerva’s plans for its New Pivot design, but Minerva refused to provide the

discovery and never corrected its assertions that the New Pivot design had not been

commercialized. Minerva’s misleading statements to Plaintiffs and the Court were willful,

intentional, and deliberately designed to conceal its ongoing infringement, to delay resolution of

Hologic’s infringement claims, and to needlessly increase the cost of asserting the ’348 Patent.

             45.   In the First Action, Minerva produced in discovery physical protypes of the New

Pivot device and related documents in an effort to show that it was a non-infringing design-

around to the asserted ’348 Patent claims.



26746783.1                                        14
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 15 of 19 PageID #: 15




             46.   Minerva wasted much of expert discovery presenting this design-around theory,

but abandoned that theory during the July 2018 trial, a tactic that it described as a “reasonable

refinement” of its trial plan.

             47.   Months after the July 2018 trial, Hologic discovered that Minerva’s “refinement”

was actually part of obfuscation that Minerva perpetrated to hide the fact that it had

commercialized the New Pivot design and was trying to keep that device out of the July 2018

trial.

             48.   Shortly before trial, on June 22, 2018, Plaintiffs asked Minerva to supplement its

discovery regarding the New Pivot device. Minerva objected on relevance grounds because that

device “is not currently in the market.” Minerva’s assertion was profoundly misleading, as it

purportedly launched its New Pivot device commercially less than a week later, on June 28,

2018, and never corrected its assertion. Plaintiffs did not learn about Minerva’s commercial

launch of its New Pivot device until October 2018.

             49.   Minerva’s refusal to supplement was particularly misleading because, during

discovery, Minerva testified that it had not completed verification and validation testing of the

New Pivot device and not a single physician had looked at or tested its new handle. Minerva

also confirmed in discovery that it had not applied for FDA clearance for this design. Despite its

supplementation obligations, at no time did Minerva supplement the record with the actual facts

around the testing that permitted it to commercialize the New Pivot device by June 28, 2018.

             50.   In fact, Minerva perpetrated its concealment not only on Plaintiffs, but the Court

as well. On June 28, 2018, the Court ruled on the parties’ summary judgment motions, including

those directed to infringement of the New Pivot design. While the Court determined that

prosecution history estoppel did not preclude Plaintiffs from asserting that the New Pivot design




26746783.1                                          15
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 16 of 19 PageID #: 16




infringed under the doctrine of equivalents, the Court ultimately declined to determine whether

the New Pivot device infringed the ’348 Patent because, “since the product is not being

marketed,” such a ruling would be an advisory opinion. Minerva began marketing and

commercializing its New Pivot device no later than that very same day, yet it never corrected the

Court.

             51.   At the trial in late-July 2018, Minerva continued to misleadingly call its New

Pivot device a “prototype” that was to be distinguished from its “current commercial handle,”

even though, at the time, the New Pivot device was actually being commercialized as Minerva’s

current commercial hand piece. In addition, despite already having launched this new hand

piece, Minerva’s founder and board member, Mr. Truckai, told the jury under oath that he was

“not aware of design-around.” This was weeks after Minerva commercially launched the New

Pivot device.

             52.   It was not until the middle of post-trial briefing months later that Minerva first

revealed that it “started shipping its redesigned handpiece starting on June 28, 2018”—the same

day the Court had ruled that this prototype “is not being marketed” and just days after Minerva

had refused to provide discovery on this redesign “since the product is not being marketed.”

             53.   Minerva’s infringement of the ’348 Patent with the New Pivot design has been

willful because of at least the following: (i) Minerva’s subterfuge in hiding its

commercialization of the New Pivot design; (ii) its knowledge of the Court’s summary judgment

ruling that its EAS device infringed the asserted claim of the ’348 Patent; (iii) its knowledge that

the district court repeatedly rejected Minerva’s claim constructions of the ’348 Patent claims as

well as all of its invalidity defenses; (iv) the fact that the only differences between that infringing

product and the New Pivot design are superficial; and (v) the fact that Minerva asserted that the




26746783.1                                           16
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 17 of 19 PageID #: 17




New Pivot design did not include a “pivot” even though its own patent counsel labeled it with

the term “New Pivot,” among other facts alleged herein.

             54.   Furthermore, Minerva’s concealment of its commercialization of the New Pivot

design in the first litigation estops or otherwise precludes it from asserting in this case that the

New Pivot design does not infringe the ‘348 patent.

                                                COUNT I

                            (Defendant’s Infringement of the ’348 Patent)

             55.   Plaintiffs repeat and reallege each and every allegation set forth in the preceding

paragraphs as if fully set forth herein.

             56.   On information and belief, Defendant has infringed the ’348 Patent literally and

under the doctrine of equivalents in violation of 35 U.S.C. § 271 by making, using, selling,

offering to sell, and/or importing into the United States for subsequent sale or use products that

are covered by at least claims 1, 3, and 8-10 of the ’348 Patent. On information and belief, such

devices include, but are not limited to, the Minerva Endometrial Ablation System with the “New

Pivot” design.

             57.   Defendant has had knowledge of the ’348 Patent since at least 2016, and it knew

or should have known that the sale, offer for sale, use, manufacture, and/or importation of

Minerva’s Endometrial Ablation System with the “New Pivot” design would infringe one or

more claims of the ’348 Patent. On information and belief, Defendant was aware that Plaintiffs’

NovaSure system embodied the claimed invention of the ’348 Patent and knew or should have

known that the Minerva Endometrial Ablation System with the “New Pivot” design infringed

one or more claims of the ’348 Patent due to their substantially similar designs. On information

and belief, Minerva knew or should have known that the Minerva Endometrial Ablation System




26746783.1                                          17
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 18 of 19 PageID #: 18




with the “New Pivot” design infringed one or more claims of the ’348 Patent for the reasons

stated hereinabove.

             58.    On information and belief, Defendant’s infringement has been and continues to be

willful, entitling Plaintiffs to treble damages under 35 U.S.C. § 284.

             59.    Minerva’s conduct, including its concealment of its commercialization plans in

order to avoid resolution of the New Pivot design’s infringement in the First Action, makes this

an exceptional case under 35 U.S.C. § 285. If Minerva had not concealed its commercialization

plans and instead allowed the infringement of the New Pivot design to be adjudicated in the First

Action, then this additional action would not have been necessary.

             60.    Minerva is estopped from challenging the validity of the ‘348 patent at least due

to assignor estoppel and collateral estoppel. Minerva is also estopped or otherwise precluded

from asserting that the New Pivot design does not infringe the ‘348 patent.

             61.    As a result of Defendant’s infringement of the ’348 Patent, Plaintiffs have

suffered damages up to the expiration of the ’348 Patent on November 19, 2018.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

             1.     Judgment in favor of Plaintiffs Hologic and Cytyc, and against Defendant

Minerva Surgical, Inc., that Defendant has infringed one or more claims of the ’348 Patent;

             2.     Judgment in favor of Plaintiffs Hologic and Cytyc, and against Defendant

Minerva Surgical, Inc., that Defendant’s infringement of the ‘348 Patent has been willful;

             3.     Judgment awarding Plaintiffs Hologic and Cytyc damages adequate to

compensate for Defendant’s infringement of the ’348 Patent in an amount to be proven at trial,




26746783.1                                          18
Case 1:20-cv-00925-JFB-SRF Document 1 Filed 07/08/20 Page 19 of 19 PageID #: 19




including lost profits and reasonable royalty damages, together with pre-judgment and post-

judgment interest and costs, as fixed by the Court;

             4.      Judgment enhancing the damages due to Defendant Minerva Surgical, Inc.’s

willful infringement, pursuant to 35 U.S.C. § 284;

             5.      Judgment declaring that this is an exceptional case under 35 U.S.C. § 285 and

awarding Plaintiffs Hologic and Cytyc their attorneys’ fees and costs incurred in prosecuting

their claims; and

             6.      Such other relief as this Court deems just and proper.

                                               JURY DEMAND

             Plaintiffs demand a trial by jury in this action on all issues so triable.


 DATED: July 8, 2020                                  YOUNG CONAWAY STARGATT & TAYLOR LLP

 Of Counsel:                                          /s/ Karen L. Pascale
                                                      Karen L. Pascale (#2903)
 Matthew M. Wolf                                      Pilar G. Kraman (#5199)
 Jennifer A. Sklenar*                                 Rodney Square
 Marc A. Cohn                                         1000 North King Street
 ARNOLD & PORTER LLP                                  Wilmington, DE 19801
 601 Massachusetts Ave., NW                           Telephone: (302) 571-6600
 Washington, DC 20001-3743                            kpascale@ycst.com
 Telephone: (202) 942-5000                            pkraman@ycst.com
 matthew.wolf@arnoldporter.com
 jennifer.sklenar@arnoldporter.com                    Attorneys for Plaintiffs Hologic, Inc.
 marc.cohn@arnoldporter.com                           and Cytyc Surgical Products, LLC

 *Admitted in NY and CA only; practice
 limited to matters before federal courts and
 federal agencies.




26746783.1                                              19
